Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 40-57 and the species anti-inflammatories and polypeptide, in the reply filed on 3/12/21 is acknowledged.
Claims 1-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/12/21.

Claims Status:
Claims 1-57 are pending.
Claims 1-39 are withdrawn.
Claims 40-57 are under examination. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/21/20, 11/20/20 and 3/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 40-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gole et al. (EP0636365; foreign reference #3 on IDS filed 9/21/20) and Santus et al. (US 6214386; reference #2 on IDS filed 3/12/21) and O’Connell, R. (Pharmaceutical Technology Europe. 2005;17(5):7 pages; reference #2 NPL documents IDS filed 3/12/21) as evidenced by Simethicone ([online] retrieved on 10/21/20 from: https://pubchem.ncbi.nlm.nih.gov/compound/Simethicone; 2 pages; reference #1 IDS filed 11/20/20). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Applicant claims:

    PNG
    media_image1.png
    284
    741
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    179
    765
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claim 40, 43, 48, 49 and 52-57,  Gole et al. teach methods of preparing a pharmaceutical composition comprising mixing the active pharmaceutical anti-inflammatory analgesic ingredient acetaminophen with a coating material comprising deformable cellulose acetate and polyvinyl pyrrolidone by exposing the mixture of acetaminophen and coating solution of the deformable to the mechanical and thermal energy produced by fluidized bed coating apparatus cellulose acetate and 
	With regard to instant claims 41 and 42, Gole et al. teach that the dosage form is comprising from about 10 to about 90 percent of said coated particle, from about 10 to about 90 percent of said carrier material and from about 0.05 to about 20 percent of a pharmaceutically acceptable excipient, by weight of the total dosage form (claim 8). MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claim 44, Gole et al. teach passing the uncoated acetaminophen through a 35 mesh screen prior to coating (page 6, lines 53-54) thus reading on sieving uncoated API particles.
	With regard to instant claim 46 and 47, Gole et al. teach that it is preferred that the uncoated particles have a particles size with the range of about 25 to about 250 microns (page 5, lines 6-13). Gole et al. also teach that coated particles in the size range of 100-400 microns were produced (Example 3, page 9, lines 54-58). 

	With regard instant claims 52-57, the structure former mannitol is included in Example 1 as well as the matrix former gelatin. Gole et al. also teach PVP and the polysaccharide HPMC and other fillers such as dextrose and MCC (page 4, lines 16-28) as well as acacia, cyclodextrin and polysaccharides (page 3, lines 23-32). 
	With regard to instant claims 40, 44, 46-48, and 50-57, Santus et al. teach that there is a particular need for the ability to mask the taste of drugs such as acetaminophen (column 2, lines 47-55) and also names ibuprofen (column 3, lines 59-63; Example 8; claim 3). Santus et al. teach separating the fraction of granules between 100-300 microns, hence sieved, prior to mixing with lipids (Example 8). Santus et al. guide the artisan to using a natural wax such as beeswax as well as candelilla and carnauba wax (claim 13). Santus et al. also teach adding excipients such as structuring agents including cellulose esters, microcrystalline cellulose, alginic acid derivatives, polyvinylpyrrolidone derivatives, and the like; sugars, as the substrate of the said vehicle, such as, for example, sucrose, sorbitol, xylitol, dextrose, mannitol, and the like (column 7, lines 15-32).
	With regard to instant claims 40 and 44, O’Connell teaches that a sieve is an essential part of every pharmaceutical production process where the use of a sieve gets rid of oversized contamination to ensure that ingredients and finished products are quality assured during production (page 1 of 7). O’Connell teaches that sieving equipment will help to eliminate the risk at any of the points where contamination could 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Gole et al. is that Gole et al. do not expressly teach sieving the coated API particles comprising silica to remove excess coating material not bound to the coated API particles comprising silica and wherein sieving the coated API particles comprising silica comprises passing the coated API particles comprising silica through a device comprising two or more sieves. This deficiency in Gole et al. is cured by the teachings of O’Connell. 
2. The difference between the instant application and Gole et al. is that Gole et al. do not expressly teach an average particle size of 75 µm or greater or 200 μm or less. This deficiency in Gole et al. is cured by the teachings of Gole et al., Santus et al. and O’Connell.
3. The difference between the instant application and Gole et al. is that Gole et al. do not expressly teach one or more deformable components of the coating material comprises a wax such as one or more of carnauba wax, candelilla wax, or synthetic wax This deficiency in Gole et al. is cured by the teachings of Santus et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Gole et al. by sieving the coated API particles comprising silica to remove excess coating material not bound to the coated API particles comprising silica and wherein sieving the coated API particles comprising silica comprises passing the coated API particles comprising silica through a device comprising two or more sieves, as suggested by O’Connell, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rationale. First, the amount of silica employed by Gole et al. is much less than the coated acetaminophen particles (Example 1 has 12.5% w/w coated acetaminophen and 0.007% w/w simethicone) and therefore the amount of silica is not in excess. Consequently, there would be no need to remove excess silica coating material from the composition of Gole et al. by sieving because it would be all adhered to or coated upon the coated acetaminophen particles. Therefore, such a sieving step can be eliminated or omitted from the process because it is not desirable due to the extra time for an unneeded step. See MPEP 2144.04(II). ELIMINATION OF A STEP OR AN ELEMENT AND ITS FUNCTION A. Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). Therefore, one of ordinary skill in the art would omit the sieving step with a reasonable expectation of success. 

2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Gole et al. and sieve the particles to an average particle size of 75 µm or greater or 200 μm or less, as suggested by Gole et al., Santus et al. and O’Connell, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Gole et al. already teach and suggest that the method produces coated particles between 100-400 microns but did not report on the average particles size. So on the one hand, it would be obvious to sieve and ascertain the average particle size which would appear be somewhere between 100-400 microns thus overlapping the instantly claimed range. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). On the other hand, O’Connell instructs the artisan that to ensure that ingredients and finished products are quality 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was perform the method of Gole et al. where one or more deformable components of the coating material comprises a wax such as one or more of carnauba wax, candelilla wax, or synthetic wax, as suggested by Santus et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Gole et al. teach that there exists a need for a freeze-dried dosage form containing a pharmaceutical which has been coated with a material that effectively masks the bitter or otherwise objectionable taste of the pharmaceutical and where it would be advantageous that the coating be sufficiently insoluble so as to prevent leaching of the pharmaceutical (page 2, lines 45-49). Santus et al. teach that film coating microgranules with melted wax materials can mask the taste of the active agent and improve its stability characteristics (column 3, lines 28-36) and guides the artisan to beeswax, candelilla wax and carnauba wax applied in the melted state by using a spray medium (column 6, lines 29-34) such as fluidized bed (column 5, lines 36-45). Thus the ordinary 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 40-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-57 and 89-108 of copending Application No. 16798130 (reference application). Although the claims at issue are not identical, the method of copending application comprises the same steps as instantly claimed.
The copending is directed to product-by-process claims and method claims with the active agent ibuprofen particles rather than the instantly claimed genus of API particles but a species within the genus can anticipate/render obvious the genus. The copending does not expressly teach freezing the dosed suspension under sub-zero conditions prior to freeze drying to form a lyophilized pharmaceutical composition. However, freeze drying required freezing with sub-zero temperatures and is therefore obvious to freeze the dosed suspension to the desired sub-zero temperature first and then drying.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2. Claims 40-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17008318 (reference application with NOA mailed 3/24/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of copending application comprises the same steps as instantly claimed.
The allowed claims in 17008318 are directed to the same method steps and would anticipate the instantly claimed subject matter.
The allowed claims to not expressly teach sub-zero freezing. However the allowed claims in the copending application do teach “freezing the pharmaceutical suspension” which would indicate a temperature below zero to freeze the solution/suspension and thus be sub-zero.

3. Claims 40-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 21 and 23-30 of copending Application No. 17008108 (reference application with NOA mailed 3/30/21) in view of O’Connell, R. (Pharmaceutical Technology Europe. 2005;17(5):7 pages; reference #2 NPL documents IDS filed 3/12/21).  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of copending application comprises forming an API with a first and second coating material comprising silica; dosing the suspension into a mold; freezing the suspension in the mold, which would include sub-zero conditions; and freeze drying (claim 18) where the first coating comprises a wax (claim 21) and the matrix former is gelatin (claim 23) and the structure former is mannitol (claim 24) and the API is ibuprofen (claim 29). 
The copending does not expressly teach applying mechanical stress to: 1) deform one or more deformable components in the first coating; and 2) adhere, partially embed or embed the silica on the API particles. However, the copending teaches and suggests wax for the first coating material and silica for the second coating material which the artisan would apply at least the mechanical stress of mixing to coat the API particles with a reasonable expectation of success. 
The copending does not expressly teach sieving the coated API particles to remove excess coating material not bound to a coated API with a device comprising two or more sieves or sieving uncoated API particles. However, O’Connell teaches that a sieve is an essential part of every pharmaceutical production process where the use of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4. Claims 40-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-30 of copending Application No. 16797934 in view of O’Connell, R. (Pharmaceutical Technology Europe. 2005;17(5):7 pages; reference #2 NPL documents IDS filed 3/12/21).  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of copending application comprises forming an API with a first and second coating material comprising silica by applying energy to embed the second coating material in the first 
The copending does not expressly teach mechanical energy or freezing at sub-zero conditions prior to freeze drying. However, the copending does broadly teach applying energy which would include mechanical energy thus rendering that obvious. With regard to the limitations of freezing at sub-zero conditions prior to freeze drying, the freeze drying required freezing with sub-zero temperatures and is therefore obvious to freeze the dosed suspension to the desired sub-zero temperature first and then drying.
The copending does not expressly teach sieving the coated API particles to remove excess coating material not bound to a coated API with a device comprising two or more sieves or sieving uncoated API particles. However, O’Connell teaches that a sieve is an essential part of every pharmaceutical production process where the use of a sieve gets rid of oversized contamination to ensure that ingredients and finished products are quality assured during production (page 1 of 7). O’Connell teaches that sieving equipment will help to eliminate the risk at any of the points where contamination could enter the process such as where mixing or blending takes place (bottom of page 2 to top of page 3 of 7). Thus, O’Connell instructs the artisan that to ensure that ingredients and finished products are quality assured during production then they should be sieved at every blending and mixing step. Accordingly after coating, the particles would be sieved to remove any excess coating material not bound to the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613